JUDGMENT
Per Curiam
This -appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s April 12, 2016 order be affirmed. The district court properly dismissed appellant’s complaint without prejudice, because the complaint failed to satisfy the minimal pleading requirements of Federal Rule of Civil Procedure 8(a). See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (Rule 8(a)(2) requires “a short and plain statement of the claim showing that the pleader is entitled to relief, in order to *27give the defendant fair notice of what the ... claim is and the grounds upon which it rests.”) (internal quotation marks omitted).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.